Decree so far as appealed from affirmed, without costs. Memorandum: For a valuable consideration Lewis E. Ireland, in October, 1936, orally assigned to the respondent a legacy which had been bequeathed to him under the will of Emma Eckel, deceased. Such an assignment is valid. (Thurber v. Chambers, 66 N. Y. 42, 49; Hinkle Iron Co. v. Kohn, 229 id. 179, 183; Matter of Kitching, 141 Misc. 704, 706.) Ireland was adjudicated a voluntary bankrupt on May 3, 1937. There is no proof that respondent knew, or had reason to believe, that Ireland was insolvent in October, 1936. Hence the transfer was not a preference under section 60 of the Federal Bankruptcy Act. (U. S. Code, tit. 11, § 96, subd. a.) Moreover, the trustee in bankruptcy has no rights superior to those of the respondent based on the lack of record of the assignment of October, 1936, for the reason he is not a purchaser *1032within the meaning of section 32 of the Personal Property Law. (Matter of Beede, 138 Fed. 441, 445, 446; Carey v. Donohue, 240 U. S. 430, 437, 438.) All concur. (The portion of the decree appealed from settles the accounts of an executor.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.